Citation Nr: 0926581	
Decision Date: 07/16/09    Archive Date: 07/22/09

DOCKET NO.  05-11 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel




REMAND

The Veteran had active military service from May 1970 to 
April 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St Louis, Missouri.

In May 2007 and June 2008, the Board remanded the Veteran's 
claims for additional development.  By a January 2009 rating 
decision, the Agency of Original Jurisdiction (AOJ) granted 
the claim of entitlement to service connection for peripheral 
neuropathy of the lower extremities as Sjogrens Syndrome.  In 
addition, the January 2009 decision granted a claim of 
entitlement to service connection for erectile dysfunction, 
and the AOJ granted special monthly compensation based on 
loss of use of a creative organ.  In light of these grants, 
there is only one issue remaining before the Board:  
entitlement to TDIU.

A total disability rating based on individual unemployability 
due to service-connected disability (TDIU) may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 
4.16 (2008).  This is so, provided that the unemployability 
is the result of a single service-connected disability 
ratable at 60 percent or more; or the result of two or more 
service-connected disabilities, where at least one disability 
is ratable at 40 percent or more, and is sufficient to bring 
the combined rating to 70 percent or more.  38 C.F.R. 
§ 4.16(a).

According to a May 2004 VA examination, the Veteran completed 
a GED while in service and has earned an associate of arts 
degree in criminal law since separation from service.  
Records from the Social Security Administration indicate that 
the Veteran last worked full-time as a construction worker in 
August 1991.  The Veteran has been awarded service connection 
for:  posttraumatic stress disorder (PTSD) rated as 
50 percent disabling; Sjogrens Syndrome, peripheral 
neuropathy, left lower extremity rated as 20 percent 
disabling; Sjogrens Syndrome, peripheral neuropathy, right 
lower extremity rated as 20 percent disabling; and erectile 
dysfunction associated with PTSD rated as noncompensably 
disabling.  The total combined rating for the service-
connected disabilities is 70 percent.  As such, the Veteran 
meets the schedular criteria for consideration for 
entitlement to TDIU.  See 38 C.F.R. § 4.16(a).  

The remaining question then is whether the Veteran is unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disability.  See 38 C.F.R. 
§ 4.16(a).  Consequently, the Board must determine whether 
the Veteran's service-connected disabilities combine to 
preclude him from engaging in substantially gainful 
employment (work that is more than marginal, which permits 
the individual to earn a "living wage").  Moore v. 
Derwinski, 1 Vet. App. 356 (1991).  The fact that a Veteran 
may be unemployed or has difficulty obtaining employment is 
not determinative.  The ultimate question is whether a 
Veteran, because of service-connected disability, is 
incapable of performing the physical and mental acts required 
by employment, not whether he can find employment.  Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993).  An inability to work 
due to advancing age may not be considered.  38 C.F.R. 
§§ 3.341(a), 4.19 (2008).  In making its determination, VA 
considers such factors as the extent of the service-connected 
disability, and employment and educational background.  See 
38 C.F.R. §§ 3.321(b), 3.340, 3.341, 4.16(b), 4.19.

A December 2003 treatment record from the St. Louis VA 
Medical Center (VAMC) indicates that the Veteran cannot work 
any longer due to his PTSD.  However, a May 2005 VA 
examination evaluating the severity of the Veteran's PTSD 
indicates that the Veteran believes he would be working if it 
were not for his back injury.  Nonetheless, both of these 
records pre-date the recent grants of service connection 
mentioned above.  Thus, no examiner has addressed the issue 
of unemployability in the context of the Veteran's combined 
service-connected disabilities.  

VA regulations require a medical opinion based on the 
evidence of record if VA determines such evidence is 
necessary to decide the claim.  See 38 U.S.C.A. § 5103A(d)(2) 
(West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2008).  A medical 
opinion is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  As such, the Board finds that further development 
is needed in order for an examiner to address the extent of 
functional and industrial impairment from the Veteran's 
combined service-connected disabilities without regard to the 
Veteran's non-service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment 
records from the St. Louis VAMC prepared 
since December 2008, and any other 
medical facility identified by the 
Veteran, and associate the records with 
the claims folder.  Assist the Veteran in 
obtaining any identified records.

2.  The Veteran should be scheduled for 
examination by a psychiatrist.  The 
examiner should review the claims file 
and provide findings that take into 
account all functional impairments due to 
the Veteran's service-connected 
disabilities.  The examiner is requested 
to provide an opinion as to whether the 
Veteran's service-connected disabilities 
combine to make him unable to secure or 
follow substantially gainful employment.  
The opinion should take into account the 
Veteran's employment history, and his 
educational and vocational attainment.  
However, the examiner should not consider 
the impact of any non-service-connected 
disabilities on his employability.  The 
bases for the opinion provided should be 
explained in detail.  (The Board 
recognizes that a certain degree of 
conjecture is required to arrive at any 
medical opinion; the examiner should 
state his or her opinion regarding 
employability due to service-connected 
disability even if a certain level of 
speculation is required to do so.)

After the requested examination has been 
completed, the report should be reviewed 
to ensure it is in complete compliance 
with the directives of this remand.  If 
the report is deficient in any manner, it 
should be returned to the examiner.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

3.  After undertaking any other 
development deemed appropriate, re-
adjudicate the claim for TDIU.  If the 
benefit sought is not granted, furnish 
the Veteran and his representative with a 
supplemental statement of the case (SSOC) 
and afford them an opportunity to respond 
before the record is returned to the 
Board for further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by VA.  The Veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires all claims remanded by the Board or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
2002 & Supp. 2009). 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).

